Title: William F. Gray to Thomas Jefferson, 6 May 1820
From: Gray, William F.
To: Jefferson, Thomas


					
						Sir,
						
							Fredericksburg
							May 6. 1820
						
					
					Your favour of the 23rd March came safely to hand and in due time. The enclosure $37.50 is placed to your credit, for which please to accept my thanks.—When you wrote I was absent from home, and since my return, indisposition and a necessary attention to some pressing matters of business have prevented me from answering the letters recd during my absence until now. This is the reason, and I hope will be a satisfactory one, for the delay in acknowledging the recdt of your obliging remittance.
					I have another apology to make to you which I cannot hope will excuse me from a real neglect.—Your chart of the Mediteranean, was recd with the Books you sent me to be bound, and was carefully laid in my desk, where it has safely rested ever since, and was by me entirely forgotten, until your letter recalled it to my recollection. You say you sent it “to be pasted together.” It should have been done and now sent, only that I was in doubt whether or not you did not wished it pasted on canvass, which is the usual way of securing Maps. Be good enough to drop me a line in on the subject and the Map shall immediately be done up as you wish and forwarded to you
					I also found in my desk, with the above, a copy of Melish’s Map of the U.s. in Sheets, the owner of which I am at a loss about. Please to say also if that is yours, and how you wish it put together.—
					Very respectfully
					
						Your Obt. Svt.
						
							Wm F. Gray
						
					
				